DETAILED ACTION 
Claim Rejections - 35 USC § 271
The claim is rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The reissue declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
The space supplied for a statement of an error on Page 1 of the declaration has been left blank. 
Application: Missing Parts
1. This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.

2. This application is objected to under 37 CFR 1.172(a) as the assignee has not established its ownership interest in the patent for which reissue is being requested.  An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a). The assignee’s ownership interest is established by:
(a) filing in the reissue application evidence of a chain of title from the original owner to the assignee, or 
(b) specifying in the record of the reissue application where such evidence is recorded in the Office (e.g., reel and frame number, etc.). 

An appropriate paper satisfying the requirements of 37 CFR 3.73 must be submitted in reply to this Office action.

3. This application has not been filed with an Information Disclosure Statement listing all of the references that were cited on the original patent.  The examiner has reviewed all of the references listed on the patent and has cited the ones that he finds to be relevant on the PTO-892 attached to this office action.  If the application wants the rest of the references from the original patent cited on the reissued patent, an IDS will need to be filed. 
Drawings
The amendment does not comply with 37 CFR. 1.173 because the replacement drawings have not been labeled.  
Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." 
Since the power strip has been reduced to broken line form in all six views, all six views must be labeled “Amended”.  See the example below:

    PNG
    media_image1.png
    241
    317
    media_image1.png
    Greyscale


	If the stubby lines in Fig. 1 are meant to delineate the sharp transitions in the shape of the side supports, they are incorrect.  The sharp transition should be described by lines that extend the full width of the two support surfaces. 

    PNG
    media_image2.png
    201
    536
    media_image2.png
    Greyscale

Specification
In reissue practice, canceled matter must be enclosed in brackets; not struck through.  The underlining of the newly added descriptive matter is correct.  Because the cancelations have not been executed correctly, the amendments are defective.
The following description should be employed to describe the broken line matter:
The broken line showings of the power strip are provided for purposes or environment and form no part of the claimed design. 
The explanation that “the cord on the power strip is shown broken away” is no longer necessary because the power strip is no longer claimed.  This statement should be canceled. 
Conclusion
	The claim is rejected under 35 U.S.C. § 271.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is 571-272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Philip  S. Hyder/
Primary Examiner, Art Unit 2917

psh